      Case 1:20-cr-00101-LAP Document 32 Filed 07/08/21 Page 1 of 1




          L aw Office of Angus James Bell
                                    th
                   30 Wall Street, 8 Floor New York, New York 10005
                       Tel: (212) 804-5765 Fax: (718) 504-6351
                            Email: ajamesbelllaw@gmail.com

                                                             July 8, 2021
Via ECF
Hon. Loretta A. Preska
United States District Court
Southern District of New York
500 Pearl Street
New York, New York 10007

                      Re: United States v. Daniel Daniel, 20Cr101

        Mr. Ashmawy and I are the CJA appointed counsel for Mr. Daniel Daniel who
plead guilty to Conspiracy to Commit Money Laundering and is awaiting sentencing that
is scheduled for August 10th at 11:30 a.m. We write to request (1) that the Court authorize
interim vouchers in this matter and (2) to seek an additional 50 hours for Mr. Ashmawy
to continue as co-counsel.

       As noted in our July 16, 2020 letter to the Court seeking Mr. Ashmawy’s
appointment, the Government produced more than 7 terabytes of discovery and counsels
dedicated a significant number of hours reviewing and organize this material. Since Mr.
Daniels plea we have turned our attention to preparing for his upcoming sentencing
hearing that includes gathering and reviewing mitigation materials as well as preparing
the defense sentencing submission. Mr. Ashmawy has now exceed the initial 100 hours
approved by the Court and we are seeking approval for an additional 50 hours at a rate of
$90 per hour.

        Additionally, given the volume of discovery and the fact that both counsels are
solo practitioners, authorization of interim vouchers would assist in avoiding an
economic hardship. I further submit that the additional 50 hours for Mr. Ashmawy is
necessary for the effective representation of this indigent defendant and is consistent with
the statutory authority for the provision of ancillary services in an appointed case.

        Thank you in advance for any and all consideration of this application. We will
await further instructions from the Court on this matter.

                                                     Respectfully submitted,


                                                     _______________________
                                                     A James Bell, Esq.
Cc: All counsel, by ECF
 SO ORDERED.


____________________________                          Dated:         July 9, 2021
LORETTA A
        A. PRESKA
           PRESKA, U
                   U.S.D.J.
                     S D J                                           New York, New York
